The defendants, Dr. Wade Sisler and Jessie H. Kirk, were charged by information in the court of common pleas of Tulsa county with "willfully and knowingly" requiring and permitting one "Thelma Hensley, a female person," to work more than nine hours in one day in defendant's hospital. The court sustained defendant's demurrer to the information, and the state appeals.
The appeal in this case was by the, state upon a reserved question of law, as provided by Oklahoma Statutes 1931, section 3191, 22 Okla. St. § Ann. 1053. The appeal was filed in this court on the 12th day of January, 1940. It appears from the docket of this court that this case has been set for oral argument at several different sessions, and that counsel for the state have not appeared for oral argument and have filed no brief in support of the contention of the state.
Under the decisions of this court, where no brief is filed and no appearance made when the case is called for submission, and an examination of the record shows no merit in the errors assigned, the judgment will be affirmed. Henley v. State,66 Okla. Crim. 264, 91 P.2d 685; Walker v. State, 60 Okla. Crim. 302,64 P.2d 935; Hickman v. State, 60 Okla. Crim. 417, 65 P.2d 211; Noble v. State, 39 Okla. Crim. 19, 262 P. 707; Hudson v. State,28 Okla. Crim. 369, 230 P. 940; Shelton v. State,41 Okla. Crim. 220, 271 P. 262; Justice v. State, 41 Okla. Crim. 136,271 P. 860; Robinson v. State, 60 Okla. Crim. 443, 65 P.2d 212.
We have carefully examined the record and find no fundamental error, and that the court did not err in sustaining the demurrer to the information. Ex parte Carson, 33 Okla. Crim. 198,243 P. 260.
The judgment of the court of common pleas of Tulsa county is therefore affirmed. *Page 213